Citation Nr: 0029894	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-04 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a circumcision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
residuals of a circumcision and assigned a noncompensable 
(zero percent) evaluation, effective from June 1990.


REMAND

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (1999) and 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999). Under Diagnostic Code 7522, a 
maximum 20 percent evaluation is in order for deformity of 
the penis, with loss of erectile power, while a 
noncompensable evaluation is otherwise warranted.  See 
38 C.F.R. § 4.31 (1999).  While the criteria for a 20 percent 
evaluation indicated in Diagnostic Code 7522 are not 
demonstrated in the report of the veteran's April 1997 VA 
genitourinary examination, subsequent private medical records 
reflect frequent complaints for erectile problems.  Moreover, 
in a brief February 2000 statement, R. B. Watten, M.D., 
indicated that the veteran was taking Viagra "for a 
diagnosis of erectile dysfunction."  As such, the Board 
finds that a more contemporaneous examination of the veteran 
should be conducted prior to further Board action on this 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to assess the nature and extent 
of his residuals of a circumcision.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examiner is also requested to provide 
information as to whether the veteran's 
disorder is manifested by: (a) deformity; 
(b) loss of erectile power; and (c) scars 
that are productive of ulceration, poor 
nourishment, or tenderness or pain upon 
objective demonstration.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
initial compensable evaluation for 
residuals of a circumcision.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  

See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


